COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS

 Cause numbers:           01-18-00770-CR & 01-18-00770-CR
 Style:                   Matthew Brock v. The State of Texas
 Date motions filed*:     December 6, 2018
 Type of motion:          Second Motion for Extension of Time to File Pro Se Anders Response
 Party filing motions:    Pro se appellant Matthew Brock
 Document to be filed:    Pro se Anders Brief Response

 Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 December 12, 2018
        Number of extensions granted:          1        Current Due Date: January 18, 2019
        Date Requested:                    N/A (180 days requested)

Ordered that motion is:
       Granted in part
      ☒ Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒Other: _____________________________________
         This Court’s December 4, 2018 Order granted appellant’s pro se form motion for access
         to the records and granted appellant 45 days from the date of that order, or until January
         18, 2019, to file his pro se Anders brief response. Because appellant’s second
         extension request was dated December 6, 2018, he had not yet received the December
         4, 2018 Order and 180 days is an excessive amount of time to request as extensions
         generally requested in 30-day increments. Accordingly, appellant’s motion is denied
         because he was already granted an extension until January 18, 2019, to file his response.

Judge’s signature: ___/s/ Laura C. Higley_______
                   x Acting individually       Acting for the Court
Date: __December 13, 2018____